Citation Nr: 0810395	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-08 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include as due to Agent Orange (AO) and/or asbestos 
exposure, or as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for hypertension, to 
include as due to Agent Orange (AO) and/or asbestos exposure, 
or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968, to include Vietnam service from February 1967 
to February 1968.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a July 2003 rating decision 
[Parenthetically, the Board notes that a corrected version of 
the July 2003 decision, dated in September 2003, is the 
actual decision associated with the claims file].

In the decision, the RO, inter alia, denied the veteran's 
claims for service connection for myocardial infarction 
claimed as a heart disability, for hypertension, for vision 
loss, and for right and left sided upper extremity peripheral 
neuropathy. The veteran filed a notice of disagreement (NOD) 
to the July 2003 rating decision in August 2003.

In a February 2004 decision, the RO granted service 
connection and assigned a 20 rating each for peripheral 
neuropathy of the upper right and left extremities, effective 
April 30, 2003; this action satisfies the claims for service 
connection for these conditions.  Later in February 2004, the 
RO issued an SOC, and that same month, the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals), perfecting an appeal of the matters on 
the title page.

In August 2004, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record. During the 
hearing, the veteran submitted to the Board additional 
evidence accompanied by a waiver of initial RO consideration.  
The Board has accepted this evidence for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.800.
In December 2004, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC) in Washington, D.C) 
for additional development.  At that time, given the various 
theories of entitlement asserted by the veteran and his 
representative and/or raised by the record, the Board 
recharacterized each claim on appeal as reflected on the 
title page. 

After accomplishing some further action, In November 2005, 
the RO granted service connection for diabetic retinopathy of 
the left eye (satisfying the claim as to that disability) but 
continued the denial of the claims for service connection for 
a heart disability and for hypertension (as reflected in the 
November 2005 SSOC) and returned these matters to the Board.  

For the reasons expressed below, the matters remaining on 
appeal are, again, being remanded to the RO via the AMC.  VA 
will notify the veteran if further action, on his part, is 
required.

 
REMAND

Unfortunately, the claims file reflects that another remand 
of the claims for service connection for a heart disability 
and for hypertension is warranted, even though such will, 
regrettably, further delay an appellate decision on this 
claim.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The Board's December 2004 remand of these matters include a 
directive to arrange for the veteran to undergo VA 
cardiovascular examination to obtain medical opinion needed 
to resolve these claims.

Pursuant to the Board's remand, the veteran underwent a VA 
heart examination in June 2005.  In the examination report, 
the examiner opined that it was less likely than not that the 
veteran's service-connected diabetes mellitus caused the 
veteran's hypertension and he did not believe that the 
veteran's hypertension had been aggravated by his service-
connected diabetes mellitus because the veteran was only on 
mild amounts of hypertension medication.  However, the 
examiner failed to address, as requested by the Board, the 
medical relationship, if any, between each diagnosed 
cardiovascular disability (to include any hypertension) and 
in-service injury or disease, to include claimed exposure to 
Agent Orange and/or asbestos.  Furthermore, the medical 
records associated with the claims file reflect that the 
veteran has been diagnosed with atherosclerotic heart disease 
and coronary artery disease, but the examiner did not discuss 
these conditions.  As such, the examiner's opinion is not 
fully compliant with the Board's remand instructions and is 
too limited in scope to fairly make a decision on these 
claims.  While, in later adjudicating the claims, the RO 
attempted to interpret the examiner's comments, such 
interpretation should not be necessary.  The Board emphasizes 
that VA adjudicators are not permitted to render actual or 
seemingly independent medical determinations.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).
 
Therefore, under these circumstances, another remand of these 
matters is warranted. On remand, the RO should obtain a 
supplemental medical opinion from the June 2005 VA heart 
examiner, if available.  The RO should arrange for the 
veteran to undergo examination only if the June 2005 examiner 
is not available, or the designated physician is unable to 
provide the requested opinion without examining the veteran.

If further examination of the veteran is arranged, the 
veteran is hereby advised that failure to report to such 
scheduled examination, without good cause, may result in 
denial of the claims (as the original claims for service 
connection will be based on consideration of the evidence of 
record).  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file any copy/ies of the notice of the date 
and time of the examination sent to the veteran by the VA 
medical facility.

Further, while the matters are on remand,  the RO should 
ensure that the veteran is properly notified of what evidence 
is needed to support his claims for secondary service 
connection under 38 C.F.R. § 3.310 (revised effective in 
October 2006) and Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Hence, the RO should, via notice compliant with the 
Veterans Claims Assistance Act of 2000 (VCAA) , give the 
veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal, explaining that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all pertinent evidence in 
his possession, and ensure that its notice to the veteran 
meets the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations. Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and development 
action required by the VCAA prior to adjudicating the claims 
remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional pertinent evidence not of 
record.
 
The RO should provide notice as to the 
evidence need to support service 
connection for a heart disability and/or 
for hypertension as secondary to service-
connected diabetes mellitus, under the 
provisions of 38 C.F.R. § 3.310 (revised 
effective in October 2006).

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  

The RO should ensure that its notice to 
the veteran meets the requirements of 
Dingess/Hartman (cited to above)-
particularly, disability ratings and 
effective date.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, of the efforts that were 
made to obtain them, and describe the 
further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should forward the claims file to the VA 
physician that examined the veteran in 
June 2005, if available.

Based on review of the claims file, the 
physician should clearly identify all 
current cardiovascular disability/ies-to 
specifically include atherosclerotic 
heart disease, coronary artery disease, 
and hypertension.  With respect to each 
diagnosed disability, the examiner should 
opine whether the disability is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) the such 
disability is the result of injury or 
disease incurred in or aggravated during 
the veteran's military service, to 
include exposure to Agent Orange and/or 
claimed exposure to Asbestos.  

Further, for each diagnosed 
cardiovascular disability other than 
hypertension,  the examiner should opine 
whether it is at least as likely as not 
(i.e. there is a 50 percent or greater 
probability) that such disability (a) was 
caused, or (b) is aggravated by the 
veteran's service-connected diabetes 
mellitus.  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation, consistent with 38 
C.F.R. § 3.310(a) (as revised effective 
in October 2006).

If further examination of the veteran is 
deemed necessary, the RO should arrange 
for the veteran to undergo examination, 
by an appropriate physician, to obtain 
the above-requested opinion.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the designated physician and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all pertinent results 
made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.

4.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file any 
copy/ies of notice of the date and time 
of the examination sent to the veteran by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 268.

6.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the remaining claims 
for service connection in light of all 
pertinent evidence and legal authority.  
The RO should specifically document its 
consideration of the current version of 
38 C.F.R. § 3.310, as revised effective 
in October 2006, and Allen (cited to 
above).  

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, and clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
	JACQUELINE E. MONROE	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

